           Case 1:19-cv-07131-ALC Document 21 Filed 09/03/19 Page 1 of 1



      quinn emanuel           trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 |    TEL   (212) 849-7000 FAX (212) 849-7100




                                                                                                   WRITER’S DIRECT DIAL NO.
                                                                                                             (212) 849-7171

                                                                                                  WRITER’S EMAIL ADDRESS
                                                                                         petercalamari@quinnemanuel.com



September 3, 2019


VIA ECF

Hon. Andrew L. Carter, Jr.
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Re:     Andrea Tantaros v. Fox News Network, LLC, 19 Civ. 07131

Dear Judge Carter:

       We represent the Estate of Roger Ailes (the “Estate”), an individual Counterclaim-
Respondent in the pending arbitration. We writes to advise the Court that the Estate joins in the
memorandum of law filed today by the Fox Parties in support of their Notice of Removal and in
opposition to the Motion to Remand filed by Petitioner, Andrea Tantaros.


Respectfully,

/s/ Peter E. Calamari

Peter E. Calamari, Esq.

PEC




      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
